BRIAN KEITH RHODES V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-012-CR





BRIAN KEITH RHODES A/K/A	APPELLANT

BRIAN K. RHODES

V.



THE STATE OF TEXAS	STATE



------------



FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Brian Keith Rhodes attempts to appeal from his conviction of aggravated robbery with a deadly weapon, but his notice of appeal was not timely filed.  Because we do not have jurisdiction, we dismiss the appeal.

The trial court imposed Appellant’s sentence on November 24, 2003, and Appellant’s notice of appeal was due December 26, 2003. 
 See 
Tex. R. App. P. 
26.2(a).  Even though Appellant did not request an extension of time to file a notice of appeal, he did not file his notice of appeal until December 29, 2003.  On February 4, 2004, we notified Appellant of our concern that we lacked jurisdiction over the appeal due to its untimeliness and informed him that the appeal was subject to dismissal unless he filed a response advising us whether the mailbox rule applied in this case.  
See 
Tex. R. App. P. 
9.2(b).  Appellant did not file a response.

The lack of a timely notice of appeal deprives this court of jurisdiction.  
See Olivo v. State, 
918 S.W.2d 519, 522 (Tex. Crim. App. 1996)
.  
Accordingly, we dismiss the appeal for want of jurisdiction.  
Tex. R. App. P. 
43.2(f).







PER CURIAM



PANEL D:	MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED: March 18, 2004

FOOTNOTES
1:Tex. R. App. P.
 47.4.